internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 03-plr-114049-98 date date legend company date date date date shareholders plr-114049-98 plr-114049-98 plans iras transferring shareholders plr-114049-98 dear this letter is in response to your letter dated date and subsequent correspondence submitted on behalf of company requesting a ruling under sec_1362 of the internal_revenue_code facts you have represented the following facts company was incorporated on date company elected to be treated as an s_corporation for its tax_year beginning date subsequent to date company attracted additional shareholders by offering the opportunity to purchase a combination of nonvoting common shares and promissory notes some of these additional shareholders transferring shareholders directed that the promissory note be placed in their profit sharing or pension plans the plans subsequently some of the plans were terminated and the promissory notes were transferred to individual_retirement_accounts the iras of the shareholders company had difficulty in obtaining permanent financing for its operations and so had to undertake a series of short term obligations with a variety of financial institutions company was able to eventually obtain a permanent financing commitment from one lender however at the last minute the lender insisted that all obligations to the investors the promissory notes be paid in full and released company complied by issuing additional stock in exchange for the promissory notes on date as a result shares were issued to the plans and the iras company was not aware until its accountants began preparing its tax returns that the plans and the iras were ineligible shareholders on date the transfer was not part of a plan to terminate company’s s_corporation_election nor was the failure to qualify as an s_corporation motivated by tax_avoidance or the result of retroactive tax planning by operation of law qualified_pension plans described in sec_401 became eligible shareholders for tax years beginning after date however iras remained ineligible shareholders on date company redeemed the shares held by the iras plr-114049-98 company has requested relief under sec_1362 for the inadvertent termination of its s_corporation status company and shareholders have consented to make any adjustments required by the commissioner consistent with the treatment of company as an s_corporation discussion sec_1361 of the code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect on date provided that the term small_business_corporation meant a domestic_corporation which was not an ineligible_corporation and which did not have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who was not an individual section a of the small_business job protection act p_l_104-188 modified sec_1361 to permit certain exempt_organizations including certain qualified_plans described in sec_401 of the code to be eligible shareholders effective for tax years beginning after date sec_1362 of the code provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that any termination under sec_1362 shall be effective on and after the date of cessation sec_1362 of the code provides that if an election under sec_1362 by any corporation was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after discovery of the termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 explain sec_1362 as follows if the internal_revenue_service determines that a corporation's subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely plr-114049-98 corrects the event and if the corporation and the shareholders agree to be treated as if the election had been in effect for such period the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment in granting a waiver it is hoped that taxpayers and the government will work out agreements that protect the revenue without undue_hardship to taxpayers i t is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter_s treatment depending on the facts s rep no 97th cong 2d sess 1982_2_cb_718 h_r rep no 97th cong 2d sess 1982_2_cb_730 conclusion based solely on the information submitted and the representations made we conclude that company’s s_corporation_election terminated on date as a result of the transfer of stock to the plans and the iras we also conclude that the termination was an inadvertent termination within the meaning of sec_1362 of the code pursuant to the provisions of sec_1362 company will be treated as continuing to be an s_corporation from date to date and thereafter provided that company’s s_corporation_election is valid and is not otherwise terminated and provided that the plans are eligible shareholders after date we further hold that pursuant to the provisions of sec_1362 of the code during the period from date through date the stock owned by each plan will be treated as owned by the transferring shareholder who transferred the note to the plan and that transferring shareholder must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 during the period from date to date each transferring shareholder whose ira held company stock will be treated as the owner of the company stock held by the ira and that transferring shareholder must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make any adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided in sec_1368 plr-114049-98 if company or its shareholders fail to treat company as described above this ruling will be null and void except for the specific ruling above we express no opinion concerning the federal tax consequences of the transactions described above under any other provision of the code in particular we express no opinion as to whether company is in fact an s_corporation for federal tax purposes or whether the plans meet the requirements of sec_1361 to be eligible shareholders for tax years beginning after date this ruling is directed only to the taxpayer who requested it under sec_6110 it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative sincerely yours donna m young senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
